Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s amendment filed 2/10/2021 has been fully considered and as a result, claims 1 - 9 are now allowed.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 10 – 20  directed to automatically auditing the number of items within an enclosure having atleast one door, classified in G06Q 10/087, G06Q 10/08, E05B 39/04,  non-elected without traverse.  Accordingly, claims 10 – 20 have been cancelled.


Reasons for Allowance

As indicated in the applicant’s arguments (Remarks 2.10.201, page 11, last paragraph), the prior art of record, including Burris fail to teach or suggest “wherein the electro-mechanical adjustable monitoring system does so without affecting the door’s movement to a fully opened position, the sensor device providing sensor output of when the door’s movement reaches or passes the predetermined open position”.

Claims 1 - 9 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632